Citation Nr: 1745383	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A notice of disagreement (NOD) was received in September 2012, a statement of the case (SOC) was issued in September 2013, and a substantive appeal was timely received in October 2013.

The Veteran was provided with a travel Board hearing in October 2015.  A transcript of that hearing is of record.

This case was previously before the Board in March 2016, when it was remanded for further development.

In a July 2016 rating decision, the RO granted service connection for left ear hearing loss and tinnitus.  This represents a full grant of benefits sought and the remaining issues on appeal have been recharacterized accordingly.

New and relevant documentary evidence has not been added to the record since the July 2016 Supplemental Statement of the Case (SSOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.


FINDING OF FACT

The Veteran does not have right ear hearing disability for VA purposes.




CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter sent in April 2012, prior to the RO's initial unfavorable decision.  The letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA examination reports are now a part of the claims file.  The Board finds that the April 2016 VA medical examination is adequate because it includes consideration of an accurate history and has an opinion that is definitive and supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the April 2016 VA examiner did not discuss the Veteran's contention that his mumps in service may have caused his hearing loss, as there is no diagnosis for hearing loss in the right ear, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, such as sensorineural hearing loss, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d).

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzalez v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Factual Background

The Veteran contends that he suffers from hearing loss in his right ear. In July 2016, the RO established service connection for the Veteran's hearing loss in his left ear due to his military occupation as a helicopter mechanic.  

The Veteran's service treatment records include an enlistment examination from May 1969 with "normal" results for "ears."  An audiological examination was also administered at the May 1969 examination, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  The May 1969 enlistment examination had the following results, with the ISO-ANSI units included in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-10 (0)
X
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5)

In January 1972, the Veteran was provided with an audiological examination upon separation from service which producing the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
X
20
LEFT
20
10
15
X
15

The Veteran's post-service treatment records include a VA audiological examination in June 2012 where the Veteran reported his duties as a helicopter mechanic while in service and claimed that he fired weapons with his right hand without the use of hearing protection.  The Veteran stated that his current symptoms included difficulty hearing in background noise, and difficulty hearing on the telephone.  An audiological examination produced the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
10
10
35
15

Speech Recognition
Right Ear
100%
Left Ear
84%

The June 2012 VA examiner provided a diagnosis of sensorineural hearing loss in the left ear and normal hearing in the right ear.  The examiner opined that it is less likely than not that the Veteran's hearing loss in his left ear was caused by his time in service.  The examiner based her opinion on the Veteran's separation examination in January 1972 that showed normal hearing bilaterally.  

The Veteran submitted a private audiological examination from October 2013 that produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
15
15
15
35
35

Speech Recognition
Right Ear
96%
Left Ear
96%

The October 2013 private examiner diagnosed the Veteran with unilateral left moderate high frequency sensorineural hearing loss above 2K Hz with threshold of 40 dB HL at 3K Hz.  The private examiner opined that the Veteran's left high frequency hearing loss is more likely than not due to military noise exposure.  She reasoned that it is reasonable to assume that the Veteran's exposure to excessively loud noises during his daily military activities would likely result in noise-induced sensori-neural hearing loss.

The Veteran was most recently afforded a VA audiological examination in April 2016 which produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
20
15
30
45
45

Speech Recognition
Right Ear
98%
Left Ear
94%

The April 2016 VA examiner diagnosed the Veteran with sensorineural hearing loss in the left ear and normal hearing in the right ear.  The examiner noted a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for the right ear, but opined that it is not at least as likely as not caused by or a result of an event in military service.  He noted that the Veteran's entrance examination and separation examination in service both showed normal hearing acuity.  A standard threshold shift was exhibited at 500, 1000, 2000, and 4000 Hz at time of separation.  The examiner reasoned that although the Veteran has a documented standard threshold shift at separation and a military occupational specialty of helicopter mechanic which has a high probability of hazardous noise exposure, the results of today's hearing evaluation revealed that the veteran has normal hearing acuity in the right ear.


Analysis

The Board determines that service connection is not warranted for the Veteran's claimed right ear hearing loss, because, as aptly noted by the record evidence above, the Veteran does not have a right ear hearing loss "disability" for VA compensation purposes.

Under the laws administered by VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016) (emphasis added). 

Here, under the standards established in 38 C.F.R. § 3.385, the record evidence contains no indication of a right ear hearing loss "disability" during service, at separation, and after service.  Moreover, the results of the June 2012, October 2013, and April 2016 audiometric evaluations in the instant case are insufficient to establish that a right ear hearing "disability" is indicated at present.  In fact, at the most recent audiometric evaluation in April 2016, the Veteran had a decibel threshold in the right ear of 20, 15, 15, 20, and 20 at 500, 1000, 2000, 3000, and 4000 Hertz respectively; and he had speech recognition ability in the right ear of 98 percent.  These findings and the findings on the other audiometric tests conducted on the Veteran in service and after service do not meet the criteria of 38 C.F.R. § 3.385, for service connection for right ear hearing loss.

Since section 3.385, as relevant here, prohibits a finding of a hearing disability, where the requisite hearing status is not met, Hensley v. Brown, 5 Vet. App. 155, 160 (1993), it is therefore apparent that the record evidence fails to demonstrate that the Veteran has a presently existing right ear hearing "disability," for which service connection may be granted.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (upholding the Secretary's interpretation of 38 U.S.C. 1131 to require a presently existing disability, explaining that this requirement comports with the other provisions of the statute as a whole); see also 38 U.S.C.A. § 1110 (to the same effect); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, as just discussed, there is no clinical evidence of a hearing "disability" in the right ear for VA purposes at any time during the pendency of this appeal.  As a consequence, in a case such as this one, where the law is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. at 430; see also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).  Accordingly, as a matter of law, the Veteran's claim of service connection for right ear hearing loss has no legal merit and must be denied.


ORDER

Entitlement to service connection for right ear hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


